Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19             PageID.268     Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                  Case No. 4:18-CR-20086
                     Plaintiff,
                                                  Judge: Hon. Laurie J. Michelson
v.

GERRI AVERY,                                      Government’s Motion in Limine to
                                                  Admit Evidence Pursuant to Rule
                     Defendant.                   404(b) of the Federal Rules of
                                                  Evidence
                                        /

       The United States of America (the “Government”), by and through its counsel,

hereby files the instant Motion for leave of the Court to admit in its case-in-chief the

specific evidence discussed below. The United States maintains that this evidence is

probative, relevant, and admissible as evidence of Defendant’s knowing and intentional

acts to obstruct Internal Revenue Service (“IRS”) efforts to collect unpaid payroll taxes,

in violation of Count Four of the Indictment in the above-referenced matter. In an

abundance of caution the Government also provides notice pursuant to the Federal

Rules of Evidence Rule 404(b) (“Rule 404(b)”) with regard to this evidence as potential

evidence of “prior bad acts” offered not to prove Defendant Gerri Avery’s (“Defendant”)

character, but to establish motive, opportunity, intent, preparation, plan, knowledge and

lack of mistake or inadvertence. The Government intends to introduce this evidence

through witness testimony and related documents. Additionally, the Government

submits that the probative value of this evidence is not substantially outweighed by the

chance of unfair or undue prejudice.
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19           PageID.269     Page 2 of 15



       The Government intends to offer documents and testimony showing Defendant

signed and drafted payroll checks to Integrated HCS Practice Management, LLC

(“Integrated Management”) employees and also communicated with Integrated

Management employees regarding their payroll payments during the time period of

approximately May of 2013 through November of 2014. This evidence will be introduced

to show Defendant knowing and intentionally acted to obstruct or impede the due

administration of the internal revenue laws.

       WHEREFORE, the Government respectfully requests that this evidence of

Defendant’s actions occurring between May of 2013 through November of 2014 be held

admissible, either as direct evidence of the knowledge and intent of Defendant to

obstruct the due administration of the internal revenue laws, or alternatively, admissible

pursuant to Rule 404(b).

Date: May 30, 2019                        Respectfully Submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          /s/ Mark McDonald
                                          MARK MCDONALD (VA 72198)
                                          WILLIAM GUAPPONE (NC 46075)
                                          Trial Attorneys
                                          U.S. Department of Justice, Tax Division
                                          150 M Street N.E. – 1st Floor
                                          Washington D.C. 20002
                                          Phone: (202) 305-2672
                                          Mark.S.McDonald@usdoj.gov




                                               2
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19          PageID.270     Page 3 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                Case No. 4:18-CR-20086
                    Plaintiff,
                                                Judge: Hon. Laurie J. Michelson
v.

 v.                                             Government’s Brief in Support of
                                                Motion in Limine to Admit Evidence
GERRI AVERY,                                    Pursuant to Rule 404(b) of the
                                                Federal Rules of Evidence
                    Defendant.
                                       /

      COMES NOW the United States of America (the “Government”) and hereby files

its Memorandum Brief in support of its Motion in Limine to admit specified evidence as

either inextricably intertwined with charged conduct, or pursuant to Rule 404(b) of the

Federal Rules of Evidence (“Rule 404(b)”) for the purpose of proving Defendant’s

motive, opportunity, intent, preparation, plan, knowledge and lack of mistake or

inadvertence. Much of this evidence involves actions occurring between May of 2013

and November of 2014. The Government intends to offer the following evidence at trial

to prove that Defendant knowing and intentionally acted to obstruct or impede the due

administration of the internal revenue laws, specifically Internal Revenue Service (“IRS”)

collection efforts, during her communications with the IRS beginning in July of 2014,

based on the following specific evidence that shows Defendant’s knowledge of

Integrated HCS Practice Management, LLC (“Integrated Management”) finances and

payroll practices and her efforts to continue Integrated Management efforts to collect
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19           PageID.271   Page 4 of 15



accounts receivable using employees paid from a business bank account in the name of

a nominee entity called Perspective Solutions, LLC (“Perspective Solutions”):

      (1)           On approximately May 6, 2013, Defendant executed a signature

                    card making her, Defendant Edward Cespedes, and Individual C

                    authorized signors for the Integrated Management operating

                    account.

      (2)           In or about December of 2013 to January of 2014, Defendant had

                    conversations with Ron Waltz and Co-Defendant Jospeh DeSanto

                    discussing the Integrated Management’s practice of issuing payroll

                    checks to employees, but not collecting or paying the payroll taxes

                    owed. (Attachment A).

      (3)           From January 3, 2014, through approximately February 14, 2014,

                    Defendant signed Integrated Management payroll checks payable

                    to approximately 18 individual Integrated Management employees.

                    (Attachment B).

      (4)           On approximately January 31, 2014, Defendant executed a

                    signature card making her and Defendant Edward Cespedes the

                    only authorized signors for the Integrated Management operating

                    bank account. On approximately January 31, 2014,

      (5)           On approximately February 14, 2014, Defendant opened, or agreed

                    to the opening of, a JP Morgan Chase Bank business account for

                    Perspective Solutions, listing Defendant and Individual W as the

                    only authorized signors. (Attachment C).
                                            2
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19         PageID.272     Page 5 of 15



      (6)         From approximately February 28, 2014, through approximately

                  November 17, 2014, Defendant signed, and on some occasions

                  drafted, payroll checks and bi-weekly checks for wages to a roster

                  of the same group of individual Integrated Management employees

                  who received February 14, 2014, payroll checks. The relevant

                  Perspective Solutions payroll checks provide Defendant’s home

                  address as the Perspective Solutions business address. The

                  number of Integrated Management employees earning wages

                  dwindled and then stopped on approximately November 17, 2014.

                  (Attachment B).

      (7)         On approximately March 10, 2014, Defendant filed, or agreed to the

                  filing of, a document with the Florida Division of Corporations,

                  seeking authorization for Perspective Solutions to transact business

                  in Florida. The document informed the Florida Division of

                  Corporations that all contact regarding Perspective Solutions

                  should be sent to Defendant at her home address, phone number,

                  and email address. (Attachment D).

      (8)         From March 13, 2014, through May 3, 2014, Defendant

                  communicated with Individual G, an employee of Integrated

                  Management, several times via Skype chat messages regarding:

                  (a) Details of a child support deduction that was initially deducted

                  from Integrated Management wages; (b) Timely delivery of his

                  payroll check; (c) His medical insurance coverage and card;
                                          3
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19             PageID.273    Page 6 of 15



                     whether a statement of earnings, deductions and withholdings

                     would be provided to him.

       The Government views the categories of evidence described above as directly

relevant and intrinsic to the crime charged, however, in an abundance of caution, should

the Court determine the evidence not to be relevant and intrinsic to charged conduct,

the Government submits that this evidence is also admissible pursuant to Rule 404(b).

Further, the Government contends that the probative value of the evidence discussed

herein is not substantially outweighed by the chance of unfair prejudice under Rule 403.

I. Background

       On February 7, 2018, Defendant Gerri Avery was charged in Count Four of the

relevant indictment with corruptly endeavoring to obstruct and impede the due

administration of the Internal Revenue laws, in violation of 26 U.S.C. § 7212(a). (Doc. #

1). The indictment alleges Defendant obstructed payroll tax collection proceedings

conducted by the Internal Revenue Service (“IRS”) seeking to recover past due payroll

taxes owed by Integrated HCS Practice Management, LLC (“Integrated Management”)

for the third quarter of 2013 through the first quarter of 2014. (Doc. # 1).

       The current indictment alleges in 2014, when the IRS attempted to determine the

individuals who controlled Integrated Management’s finances and therefore should be

held responsible for paying those unpaid payroll taxes, Defendant Avery provided false

and misleading information to the IRS minimizing her knowledge of Integrated

Management payroll activity and finances and directing the IRS to investigate

individuals she knew did not in reality control Integrated Management’s finances. (Doc.

# 1 at 7).
                                              4
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19             PageID.274     Page 7 of 15



       In the same indictment, Defendants Edward Cespedes and Joseph DeSanto

were each charged with the willful failure to account for, collect, and pay over Integrated

Management’s payroll taxes, in violation of 26 U.S.C. § 7202. (Doc. # 1). The indictment

alleges Defendant Cespedes and Defendant DeSanto were each a “responsible person”

with the corporate responsibility to collect, truthfully account for, and pay over Integrated

Management’s payroll taxes. (Doc. # 1 at 4). Both Defendant Cespedes and DeSanto

pleaded guilty to Count Two of this indictment on May 1, 2019. (Doc. # 69;

Doc. # 71).

       At trial, the Government’s evidence will show Integrated Management provided

management and collection services to healthcare providers in Michigan, beginning

operations in approximately February of 2013. The Integrated Management operating

account was opened on approximately January 28, 2013. From January 28, 2013

through December of 2013, the account received deposits totaling over approximately

$6.19 million. In January and February of 2014, the Integrated Management operating

account received deposits totaling over approximately $480,000,

       Forms 941 (Employer’s Quarterly Tax Forms) submitted by Integrated

Management to the IRS indicate they employed 51 employees during the 1st Quarter of

2013 (“2013Q1”), 70 employees during the 2nd Quarter of 2013 (“2013Q2”), 90

employees during the 3rd Quarter of 2013 (“2013Q3”), and 120 employees during the

4th Quarter of 2013 (2013Q4). Integrated Management Forms 941 reported paying a

total of approximately $2.9 million in wages to its purported employees in 2013. At trial,

bank records will show Integrated Management Integrated Management issued payroll

checks to approximately 60 employees in January and February of 2014.
                                              5
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19           PageID.275     Page 8 of 15



       Despite filing Forms 941 and paying nearly $3 million in payroll to employees,

Integrated Management did not submit Forms W-2 (Wage and Tax Statements) with the

Government for its employees. Bank records will show from at least January of 2014

forward, all Integrated Management payroll checks bear Defendant’s signature.

       IRS records and witness testimony will show Integrated Management failed to

properly collect, account for, or pay over a total of approximately $216,700 in payroll

taxes due and owing based on wages paid during 2013Q3, 2013Q4, and the 1st

Quarter of 2014 (“2014Q1”).

       On July 24, 2014, the IRS sent a letter to Avery asking to meet with her for an

interview on August 19, 2014, and requesting she attend a meeting as part of the IRS

collection process and bring Integrated Management financial information to the

meeting, such as Integrated Management bank signature cards, cancelled checks, and

bank statements. In reply to the letter, on August 3, 2014, Defendant left a voicemail for

IRS Revenue Officer (“RO”) Toni Allen saying, in part, the RO should be seeking to

collect unpaid Integrated payroll taxes by “…looking at [Individual B] and [Individual C]

before looking at employees … and indicating “… they never received any cancelled

checks, [and she was] not sure how to get all of the other [bank signature cards,

cancelled checks, and bank statements].” for Integrated Management.

       On April 22, 2014 and November 16, 2014, Defendant sent correspondence to

the IRS containing misleading and fraudulent statements in an attempt obstruct and to

impede IRS collections efforts, including statements that:

   (a) Defendant was not involved in the hiring of employees;


                                             6
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19            PageID.276   Page 9 of 15



   (b) Defendant “had not participated in discussions about which [Integrated

      Management] bills would be paid. All she knows is that she would be handed

      checks by someone …”; and

   (c) Defendant had a “limited knowledge” of Integrated Management finances.

II. Applicable Law

      A. Case Law

      The Government bears the burden of proving that Defendant knowingly engaged

in a corrupt endeavor to obstruct and impeded the due administration of the Internal

Revenue Service, in violation of Count Four of the Indictment. The elements of

knowledge and intent are properly proven through circumstantial evidence, offered to

establish a defendant’s mental state through their actions. United States v. Winkle, 477

F.3d 407, 413-414 (6th Cir. 2007). Conduct “inextricably intertwined” with a charged

offense, necessary to describe the charged offense, is relevant and admissible, falling

outside the parameters of Rule 404(b), as long as there is an adequate "causal,

temporal or spacial connection with the charged offense." United States v. Hardy, 228

F.3d 745, 748 (6th Cir. 2000).

      Accordingly, evidence of conduct not specifically described in an indictment, but

probative of a defendant’s knowledge and intent regarding the indictment are admissible

as intrinsic circumstantial evidence of defendant’s mens rea.

      B. Federal Rules of Evidence R. 404(b)

      Rule 404(b) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove the

      character of a person in order to show action in conformity therewith. It may,
                                            7
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19            PageID.277     Page 10 of 15



        however, be admissible for other purposes, such as proof of motive,

        opportunity, intent, preparation, plan, knowledge, identity, or absence of

        mistake or accident, provided that upon request by the accused, the

        prosecution in a criminal case shall provide reasonable notice in advance of trial,

        or during trial if the court excuses pretrial notice on good cause shown, of the

        general nature of any such evidence it intends to introduce at trial. (emphasis

        added)

 Fed. R. Evid. 404(b). Rule 404(b) is a rule of inclusion rather than exclusion. United

 States v. Myers, 102 F.3d 227, 235 (6th Cir. 1996). The Sixth Circuit has stated that

 "prior bad acts and communications of third persons who are participants in a multi-

 party . . . scheme are admissible as long as they constitute part of the same criminal

 episode, whether or not a conspiracy is charged, and as long as independent evidence

 ties the defendant to that scheme." United States v. Toney, 161 F.3d 404, 413-14 (6th

 Cir. 1998). Extrinsic acts evidence may be critical, ... especially when the issue involves

 the actor's state of mind and the only means of ascertaining that mental state is by

 drawing inferences from conduct. Huddleston v. United States, 485 U.S. 681, 685

 (1988).

        The Sixth Circuit has promulgated a three part for the admission of so-called

 “404(b) evidence.” United States v. Mack, 258 F.3d. 548, 554 (6th Cir. 2001). See also

 United States v. Tasis, 696 F.3d 623, 627 (6th Cir. 2012) (evidence of prior unrelated

 scheme to defraud admitted to prove defendant’s knowledge of prior scheme and

 association with co-defendant). The Mack Court held that for 404(b) evidence to be

 admissible a Court must make preliminary findings that: 1) the prior act occurred; 2) the
                                              8
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19            PageID.278     Page 11 of 15



 evidence of the prior act is admissible for a proper purpose under the Rule; and 3) the

 “other act evidence” is more probative than prejudicial under Rule 403. The Mack Court

 permitted the jury to hear evidence of a prior uncharged robbery, allegedly committed

 by the defendant, to prove the defendant’s identity.

 III. Argument

        In its case-in-chief the Government anticipates introducing testimonial and

 documentary evidence through former Integrated Management employees that

 communicated with Gerri Avery regarding payroll checks, Integrated Management

 operations, and continued receiving pay in exchange for conducting Integrated

 Management operations to collect accounts receivable after January of 2014. The

 Government contends that this evidence, although not specifically charged in the

 Indictment, is relevant to the allegations contained in Count Four of the Indictment and

 is “inextricably intertwined” with that charges. In the alternative, the Government

 maintains that this evidence is admissible under Rule 404(b), as evidence of

 Defendant’s knowledge and intent to obstruct IRS collection activity.

        Evidence regarding Defendant’s interactions with Integrated Management

 employees, as described above, falls under the definition of relevant circumstantial

 evidence probative of Defendant’s knowledge and intent as described by the Sixth

 Circuit in Winkle and Hardy. Although Defendant’s conduct described herein is not

 included in the Indictment there is a “causal, temporal and spacial connection with the

 charged offense.” United States v. Hardy, 228 F.3d at 748. The allegation that

 Defendant endorsed and drafted payroll checks for Integrated Management employees

 in 2014 and for persons receiving Perspective Solutions payroll checks while conducting
                                              9
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19               PageID.279      Page 12 of 15



 Integrated Management operations is probative on the question of the allegation that

 Defendant knowingly and intentionally acted to obstruct IRS efforts to collect unpaid

 Integrated Management payroll taxes when she claimed to have a “limited knowledge”

 of Integrated Management’s finances.

        In the alternative, if the Court finds that this evidence is not directly relevant to

 the charges contained in Count Four of the Indictment, the Government submits that

 this evidence is also admissible under Rule 404(b) and the test promulgated by the

 Mack Court. The first prong of the Mack Court’s three part test is easily dispensed with

 – that the conduct occurred. The evidence is overwhelming and indisputable. Defendant

 has admitted to her duties in drafting Integrated Management and Perspective Solutions

 payroll checks during civil depositions testimony on April 7, 2014. (See Attachment A at

 3).

        The second Mack Court prong: “is the evidence admitted for a proper Rule

 404(b) purpose,” - is also easily satisfied. This evidence is not offered as “character”

 evidence, but to establish that Defendant knew, and intentionally made statements she

 knew to be false and misleading in an attempt to obstruct IRS collection efforts.

        Finally, the third prong of the Mack Court test is also satisfied. The probative

 value of this evidence is not substantially outweighed by the danger of unfair prejudice

 under Rule 403. The conduct being described by this evidence – evidence of Defendant

 opening bank accounts, drafting payroll checks, and communicating regarding

 withholding, payroll checks, payroll deductions, earning statements arises from the

 same set of facts as Count Four in the Indictment. This “causal link” not only makes this

 evidence highly probative of Defendant’s knowledge, it also lessens any danger of
                                               10
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19             PageID.280      Page 13 of 15



 undue prejudice. It is not “unfair” or “undue” for the Court to permit the introduction of

 evidence of Defendant’s own conduct, which it is alleged this conduct proves the falsity

 of statements she made to the IRS. For example, Defendant knew she was misleading

 the IRS when she communicated to the IRS on April 22, 2016, that she had a “limited

 knowledge” of Integrated Management’s finances, when Defendant: (a) Knew knew

 from January of 2014 through November of 2014, Integrated Management employees

 received pay through a nominee entity in exchange for their ongoing work to collect

 Integrated Management accounts receivable; (b) Controlled and had signature card

 authority over the relevant operating bank account; (c) Opened the Perspective

 Solutions bank account to act as an Integrated Management nominee entity, used her

 personal home address, email address, and phone number to conduct Perspective

 Solutions business; and (d) Paid Integrated Management employees by drafting

 Perspective Solutions payroll checks.

 III. CONCLUSION

        For the foregoing reason the Government requests the Court admit testimonial

 and documentary evidence showing acted with the knowledge and intent to obstruct

 IRS collection efforts in this matter.

 Date: May 30, 2019                         Respectfully Submitted,


                                            MATTHEW SCHNEIDER
                                            United States Attorney

                                            /s/ Mark McDonald
                                            MARK MCDONALD (VA 72198)
                                            WILLIAM GUAPPONE (NC 46075)
                                            Trial Attorneys
                                            U.S. Department of Justice, Tax Division
                                              11
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19   PageID.281   Page 14 of 15



                                    150 M Street N.E. – 1st Floor
                                    Washington D.C. 20002
                                    Phone: (202) 305-2672
                                    Mark.S.McDonald@usdoj.gov




                                      12
Case 4:18-cr-20086-LJM-SDD ECF No. 77 filed 05/30/19          PageID.282    Page 15 of 15



                              CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of May 2019, I electronically filed the
 foregoing document with the Clerk of the Court using the ECF system, which will send
 notification of such filing to the following:

       Kimberly W. Stout
       Defense Counsel for Gerri Avery


                                         /s/ Mark McDonald
                                         Mark McDonald
                                         Trial Attorney




                                            13
